Name: Council Regulation (EEC) No 3176/84 of 13 November 1984 amending Regulation (EEC) No 591/79 laying down general rules concerning the production refund for olive oil used in the manufacture of certain preserved foods
 Type: Regulation
 Subject Matter: foodstuff;  processed agricultural produce;  agricultural structures and production
 Date Published: nan

 No L 298/4 Official Journal of the European Communities 16 . 11 . 84 COUNCIL REGULATION (EEC) No 3176/84 of 13 November 1984 amending Regulation (EEC) No 591/79 laying down general rules concerning the production refund for olive oil used in the manufacture of certain preserved foods THE COUNCIL OF THE EUROPEAN COMMUNITIES, the production refund on the basis of the difference between the Community prices and those practised on the world market calculated particularly on the basis of the variable component of minimum levies and export refunds, HAS ADOPTED THIS REGULATION : Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation No 136/66/EEC of 22 September 1966 on the establishment of a common organization of the market in oils and fats ('), as last amended by Regulation (EEC) No 2260/84 (2), and in particular the second subparagraph of Article 20a thereof, Having regard to the Commission proposal , Whereas Regulation (EEC) No 591 /79 (3), as amended by Regulation (EEC) No 38/81 (4), provides that olive oil used in the manufacture of certain types of preserved fish and vegetables may benefit from the system of production refunds ; whereas experience has shown that, where preserved vegetables are concerned, the provisions of the Regulation should be extended to cover products falling within heading No 20.01 of the Common Customs Tariff in addition to those falling within heading No 20.02 ; Whereas the system of production refunds is intended to enable the recipients thereof to purchase on the Community market, at prices close to those practised on the world market, the quality of oil which they most frequently use in their products ; whereas Regu ­ lation (EEC) No 591 /79 stipulates that the production refund must be fixed on the basis of the variable component of the levies applied to the import of olive oils obtained by the refining of virgin olive oil ; whereas, where application of the criteria laid down for tendering for levies in Regulation (EEC) No 2751 /78 ( s) might remove the variable component in the levy from the difference between the prices for those oils practised on the Community market and on the world market ; whereas a provision should there ­ fore be introduced empowering the Commission to fix Article 1 Regulation (EEC) No 591 /79 is hereby amended as follows : 1 . Article 2 shall be replaced by the following : ;Article 2 A production refund shall be granted in respect of olive oil used in the manufacture of preserved fish falling within subheadings 16.04 B, C, D, E, F and G of the Common Customs Tariff and preserved vegetables falling within headings Nos 20.01 and 20.02 thereof.' ; 2 . Article 5 ( 1 ) shall be replaced by the following : ' 1 . In the event of the tendering procedure referred to in Article 16 of Regulation No 136/ 66/EEC being used, the production refund shall be fixed, subject to Article 6 of this Regulation , on the basis of the difference between the prices practised on the world market and the Community market . Accordingly, consideration shall be given to factors taken into account when fixing the variable compo ­ nent of the minimum levies determined under the procedure referred to above in respect of oils falling within subheading 15.07 A II a) of the Common Customs Tariff and when fixing the export refunds valid for those same oils during a reference period. The production refund fixed in accordance with the first subparagraph shall be corrected in Greece by the accession compensatory amount referred to in Article 2 (3 ) of Regulation (EEC) No 5/81 .' Article 2 This Regulation shall enter into force on the third day following its publication in the Official Journal of the European Communities. (') OJ No 172, 30 . 9 . 1966, p . 3025/66 . (2) OJ No L 208 , 3 . 8 . 1984, p. 1 . (') OJ No L 78 , 30 . 3 . 1979 , p. 2. (4) OJ No L 3 , 1 . 1 . 1981 , p. 7 . h) OJ No L 331 , 28 . 11 . 1978 , p. 8 . 16 . 11 . 84 Official Journal of the European Communities No L 298 /5 This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels, 13 November 1984. For the Council The President A. DEASY